Exhibit 4.1 CYPRESS SEMICONDUCTOR CORPORATIONANDU.S. BANK NATIONAL ASSOCIATIONas TrusteeINDENTUREDated as of June 23, 2016 4.50% Convertible Senior Notes due 2022 2 TABLE OF CONTENTS Page Article 1Definitions Section 1.01.Definitions 1 Section 1.02.References to Interest 12 Article 2Issue, Description, Execution, Registration and Exchange of Notes Section 2.01.Designation and Amount 12 Section 2.02.Form of Notes 12 Section 2.03.Date and Denomination of Notes; Payments of Interest and Defaulted Amounts 13 Section 2.04.Execution, Authentication and Delivery of Notes 15 Section 2.05.Exchange and Registration of Transfer of Notes; Restrictions on Transfer; Depositary 15 Section 2.06.Mutilated, Destroyed, Lost or Stolen Notes 21 Section 2.07.Temporary Notes 22 Section 2.08.Cancellation of Notes Paid, Converted, Etc 22 Section 2.09.CUSIP Numbers 23 Section 2.10.Additional Notes; Repurchases 23 Article 3Satisfaction and Discharge Section 3.01.Satisfaction and Discharge 23 Article 4Particular Covenants of the Company Section 4.01.Payment of Principal and Interest 24 Section 4.02.Maintenance of Office or Agency 24 Section 4.03.Appointments to Fill Vacancies in Trustee’s Office 25 Section 4.04.Provisions as to Paying Agent 25 Section 4.05.Existence 26 Section 4.06.Rule 144A Information Requirement and Annual Reports 26 Section 4.07.Stay, Extension and Usury Laws 28 Section 4.08.Compliance Certificate; Statements as to Defaults 28 Section 4.09.Further Instruments and Acts 29 i Article 5Lists of Holders and Reports by the Company and the Trustee Section 5.01.Lists of Holders 29 Section 5.02.Preservation and Disclosure of Lists 29 Article 6Defaults and Remedies Section 6.01.Events of Default 29 Section 6.02.Acceleration; Rescission and Annulment 30 Section 6.03.Additional Interest 31 Section 6.04.Payments of Notes on Default; Suit Therefor 32 Section 6.05.Application of Monies Collected by Trustee 33 Section 6.06.Proceedings by Holders 34 Section 6.07.Proceedings by Trustee 35 Section 6.08.Remedies Cumulative and Continuing 35 Section 6.09.Direction of Proceedings and Waiver of Defaults by Majority of Holders 36 Section 6.10.Notice of Defaults 36 Section 6.11.Undertaking to Pay Costs 36 Article 7Concerning the Trustee Section 7.01. Duties and Responsibilities of Trustee 37 Section 7.02.Reliance on Documents, Opinions, Etc 38 Section 7.03.No Responsibility for Recitals, Etc 40 Section 7.04.No Obligation to Monitor 40 Section 7.05.Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent or Note Registrar May Own Notes 40 Section 7.06.Monies and Shares of Common Stock to Be Held in Trust 40 Section 7.07.Compensation and Expenses of Trustee 40 Section 7.08.Officers’ Certificate as Evidence 41 Section 7.09.Eligibility of Trustee 42 Section 7.10.Resignation or Removal of Trustee 42 Section 7.11.Acceptance by Successor Trustee 43 Section 7.12.Succession by Merger, Etc 43 Section 7.13.Trustee’s Application for Instructions from the Company 44 Article 8Concerning the Holders Section 8.01.Action by Holders 44 Section 8.02.Proof of Execution by Holders 45 Section 8.03.Who Are Deemed Absolute Owners 45 ii Section 8.04.Company-Owned Notes Disregarded 45 Section 8.05.Revocation of Consents; Future Holders Bound 46 Article 9Holders’ Meetings Section 9.01.Purpose of Meetings 46 Section 9.02.Call of Meetings by Trustee 46 Section 9.03.Call of Meetings by Company or Holders 47 Section 9.04.Qualifications for Voting 47 Section 9.05.Regulations 47 Section 9.06.Voting 48 Section 9.07.No Delay of Rights by Meeting 48 Article 10Supplemental Indentures Section 10.01.Supplemental Indentures Without Consent of Holders 48 Section 10.02.Supplemental Indentures with Consent of Holders 49 Section 10.03.Effect of Supplemental Indentures 50 Section 10.04.Notation on Notes 50 Section 10.05.Evidence of Compliance of Supplemental Indenture to Be Furnished Trustee 51 Article 11Consolidation, Merger, Sale, Conveyance and Lease Section 11.01.Company May Consolidate, Etc. on Certain Terms 51 Section 11.02.Successor Corporation to Be Substituted 51 Section 11.03.Opinion of Counsel to Be Given to Trustee 52 Article 12Immunity of Incorporators, Stockholders, Officers and Directors Section 12.01.Indenture and Notes Solely Corporate Obligations 52 Article 13Intentionally Omitted Article 14Conversion of Notes Section 14.01.Conversion Privilege 53 Section 14.02Conversion Procedure; Settlement Upon Conversion. 55 Section 14.03.Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection with Make-Whole Fundamental Changes 59 Section 14.04.Adjustment of Conversion Rate 62 iii Section 14.05. Adjustments of Prices 71 Section 14.06.Shares to Be Fully Paid 72 Section 14.07.Effect of Recapitalizations, Reclassifications and Changes of the Common Stock. 72 Section 14.08.Certain Covenants 74 Section 14.09.Responsibility of Trustee 75 Section 14.10.Notice to Holders Prior to Certain Actions 75 Section 14.11.Stockholder Rights Plans 76 Section 14.12. Withholding Taxes for Adjustments in Conversion Rate. 76 Section 14.13Exchange in Lieu of Conversion. 76 Article 15Repurchase of Notes at Option of Holders Section 15.01.[Intentionally Omitted] 77 Section 15.02.Repurchase at Option of Holders Upon a Fundamental Change 77 Section 15.03.Withdrawal of Fundamental Change Repurchase Notice 80 Section 15.04.Deposit of Fundamental Change Repurchase Price 80 Section 15.05.Covenant to Comply with Applicable Laws Upon Repurchase of Notes 81 Article 16No Redemption Section 16.01.No Redemption 81 Article 17Miscellaneous Provisions Section 17.01.Provisions Binding on Company’s Successors 81 Section 17.02.Official Acts by Successor Corporation 81 Section 17.03.Addresses for Notices, Etc 81 Section 17.04.Governing Law; Jurisdiction 82 Section 17.05.Evidence of Compliance with Conditions Precedent; Certificates and Opinions of Counsel to Trustee 83 Section 17.06.Statements Required in Certificate or Opinion. 83 Section 17.07.Legal Holidays 84 Section 17.08.No Security Interest Created 84 Section 17.09.Benefits of Indenture 84 Section 17.10.Table of Contents, Headings, Etc 84 Section 17.11.Authenticating Agent 84 Section 17.12.Execution in Counterparts; PDF Transmission 85 Section 17.13.Severability 85 Section 17.14.Waiver of Jury Trial 86 Section 17.15.Force Majeure 86 Section 17.16.Calculations 86 iv Section 17.17.USA PATRIOT Act 86 EXHIBIT
